Motion for an order permitting defendant-appellant to add its appeal to the September 27, 1960 Calendar of this court and for other relief granted as hereinafter set forth unless plaintiff-respondent shall deliver to the attorney for defendant-appellant on or before September 23, 1960, at 2:00 p.m. an amendment in proper form by Philadelphia National Bank of its letter of credit No. 98827 extending the negotiability thereof through October 30, 1960; and in that event this appeal shall be heard on the October 18, 1960 Non-Enumerated Calendar *933of this court. In the event that said amendment to said letter of credit shall not be so delivered then the printing of the appellant’s and respondent’s points is dispensed with and the appeal is permitted to be heard upon typewritten points; the defendant-appellant shall serve one typewritten copy of its points upon the attorney for the plaintiff-respondent and file six typewritten copies of its points, together with the printed record on appeal, with this court on or before September 23, 1960, at 3:00 p.m. with notice of argument for September 27, 1960. Respondent’s points are to be served and filed on or before September 26, 1960. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, McNally and Eager, JJ.